Sterniiaoen,
dissenting: The evidence, in my opinion, establishes that the League was “ organized and operated exclusively for educational purposes.” Education was its immediate purpose as expressed in its constitution, and education was actually the immediate *1095purpose of all its activities. True, the scope of the education was affected by a definite doctrine, but the end was not to be reached any faster than education would permit. Its methods were purely those of education — lectures, literature, and debates. Most of this was conducted through recognized colleges, universities, and organizations which participated, although outside of their curricula, in arranging the lectures and debates and permitted them frequently to be conducted in the college halls. The plan was genuinely to enlighten thought on all sides of a subject, to present conflicting ideas on public topics so that, as was testified, the students might take their own stand on them. While this was done with the belief that the League’s social doctrine would ultimately prevail and that other doctrines and much of the existing social and economic order would be found fallacious and unwise, there was no mercenary influence and no concealments. Whether the ultimate doctrine was utopian or immediately practical, we need not consider, so long as the League’s present purpose and operations were confined to education.
The literature which is distributed treats of various subjects by different authors with widely different styles and treatment. The one covering public ownership expressly admonishes the student to study the subject from all sides and consider both its successes and its failures. But there is a confusion in saying that the pamphlets deal with political matters rather than educational objects, for these two are not mutually exclusive. One is the subject of the education and the other is the process of teaching proper consideration of the subject. Of course there are political activities that have nothing to do with education, and contributions thereto are not deductible. This is not because they are political, but because they are not educational. This League is unlike the Birth Control League, considered in J. Noah E. Slee, 15 B. T. A. 710, for it has no legislative program brooding over its educational activities; and there is no such mixture of functions and activities as was found in respect of the organizations considered in Herbert E. Fales, 9 B. T. A. 828.
I agree fully that as used in the statute the word educational does not carry the broadest signification to be found in the dictionary. But I doubt whether its restriction in meaning is to be measured by the fact that there is controversy about the subjects taught. There are few branches of learning that escape controversy. Freedom of thought and difference of opinion are essential to education and progress. There is no justification for reading into the statute a qualification that we must be in agreement with the thesis or that the subject is one which, as we guess, Congress wanted to foster. What is the standard to guide a decision whether the purposes of an organization are at odds with the established order which Congress is to be presumed to foster? To me it seems that the tax deduction *1096was to foster any educational corporation described in the statute, whether its teaching, barring extremes, was in my opinion sound or unsound, liberal or conservative, so long as it was genuine and pure in its educational activity. Whether its education is controversial, political, or immediately or remotely effective, I think is beside the point.
The primary purpose of the League as expressed in its constitution is education, and it adheres strictly to this in its operations, as shown by the evidence. I think, therefore, it is within the statute and the contributions of this petitioner to it are deductible.
MaRquette agrees with this dissent.